In an action to recover damages for libel, defendant appeals from an order granting plaintiff’s motion for an examination before trial of certain witnesses, and directing the production of boohs and records in connection therewith. Order modified on the law by striking out that portion thereof following the second ordering paragraph, and substituting therefor “and it is further Ordered that said witnesses produce upon said examination all books, records, *784papers, correspondence, memoranda, documents, copies of papers, etc., in their custody which in any way relate to 1 the understanding referred to ’, as same is contained in a letter dated July 27, 1943, and addressed to plaintiff by defendant; together with any other books, papers, records, correspondence, memoranda, documents, copies of papers, etc., in their custody, which in any respect bear upon the statements made by defendant and his publication thereof in said letter dated July 27, 1943.” As so modified the order is affirmed, without costs, the examination to proceed on five days’ notice. In our opinion, the production of all the books and papers enumerated in the order of the Special Term should not have been required. Those records, in large part, related to matters beyond the scope of the examination and were not relevant thereto. It was also improper to require defendant to produce any books and papers as he was not a party to be examined. (Civ. Prac. Act, § 296.) Close, P. J., Hagarty, Johnston, Lewis and Aldrich, JJ., concur.